DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the artificial intelligence software module and equation solver software module must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract includes the language “Covers various features of the Quikik product;” however, the meaning of the term “Quikik” is not understood and is not found in the specification.  In addition, this appears refer to a speculative application of the invention, which is prohibited.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 6, 12, and 16 are objected to because of the following informalities:
Claims 2 and 12 recite a “test-learn-apply learning progression”; however, it is unclear how this progression is carried out or applied to the claims, nor is this term defined by the claims or specification in such a way as to allow one skilled in the art to determine the meaning of this term and thus the scope of the claim with any precision.  Appropriate correction is required.
Claim 6, at line 9, recites “serer.”  It is believed that --server-- is intended--.  Appropriate correction is required.
Claims 6 and 16 recite “the plurality of questions include a corresponding question to the question.”  This language is confusing and not clear.   The examiner suggests --the plurality of questions includes a question corresponding to the question received from the user--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In this instance claims 1, 8, 11, and 18, recite a generic place holder “module” with recited functions such as artificial intelligence or equation solver without any corresponding structure.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 1, at the last line, the claim recites “the question.”  The term “the question” lacks clear antecedent basis as claim 1 recites multiple possible antecedents for the term, such as a challenge question and a question from a user; therefore, it is unclear which question is “the question” as recited at this line in claim 1.
In re claim 6, the claim recites, at line 3, “a plurality of questions”; however, claim 1, from which claim 6 depends, previously recites the language “a plurality of challenge questions” and “a question from a user.”  Therefore, it is unclear if this recital of “a plurality of questions” in claim 6 relates to, or incorporates the previously recited questions of claims, or if they are somehow different, thereby rendering this recitation indefinite.   In addition, claim 6 recites “the question” and “the plurality of questions.”  The terms “the question” and “the plurality of questions” lack clear antecedent basis as claims 1 and 6 recite multiple possible antecedents for these terms; therefore, it is unclear which question is “the question” and which plurality is “the plurality questions” as recited in claim 6.
In re claim 7, the claim recites the limitation “the image” at line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 also recites the language “the question received from the user” which lacks clear antecedent basis as claims 1 and 6 recite multiple possible antecedents for the term, such as a receiving a question in claim 1 and receiving a question from a user in claim 6; therefore, it is unclear which question is “the question received from the user” as recited in claim 7.
In re claim 8, at line 2, the claim recites “the question.”  The term “the question” lacks clear antecedent basis as claims 1, 6, and 7 recite multiple possible antecedents for the term; therefore, it is unclear which question is “the question” as recited in claim 8.
In re claim 9, the claim recites “the question” and “the answer.”  These terms lack clear antecedent basis as claims 1, 6, 7, and 8 recite multiple possible antecedents for the terms; therefore, it is unclear which question and answer is “the question” and “answer” as recited in claim 9.
In re claim 10, at line 2, the claim recites “the question.”  The term “the question” lacks clear antecedent basis as claims 1, 6, 7, 8, and 9 recite multiple possible antecedents for the term; therefore, it is unclear which question is “the question” as recited in claim 10.
In re claim 16, the claim recites the limitation “the answer to the question” at lines 22 and 24.  There is insufficient antecedent basis for the limitation in the claim.
In re claim 18, at line 2, the claim recites “the question.”  The term “the question” lacks clear antecedent basis as claims 16 and 17 recite multiple possible antecedents for the term; therefore, it is unclear which question is “the question” as recited in claim 18.  The examiner suggests --identify the question received from the user--
In re claim 19, the claim recites “the question” and “the answer.”  These terms lack clear antecedent basis as claims 16, 17, and 18 recite multiple possible antecedents for the terms; therefore, it is unclear which question and answer is “the question” and “the answer” as recited in claim 19.
In re claim 20, at line 2, the claim recites “the question.”  The term “the question” lacks clear antecedent basis as claims 16, 17, 18, and 19 recite multiple possible antecedents for the term; therefore, it is unclear which question is “the question” as recited in claim 20.
Claims 2-10 and 16-20 depend from a rejected base claim; therefore, these claims are also rejected for the reasons provided for the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-20 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-20 seemingly recite a method (i.e., a process) and systems (i.e., a machine); however, this does not end the analysis.  With regard to claim 1, the claim recites steps of “a first user input selecting an artificial intelligence (Al) software module running on the server as an opponent in a learning challenge;” “executing, by the server, a first database command selecting, for the learning challenge, a challenge question in the plurality of challenge questions;” “generating, by the server, for transmission to and display on the client device, a second GUI comprising the challenge question and a plurality of selectable responses;” “receiving, by the server: at a first time, a second user input comprising a first response selected from the plurality of selectable responses; and at a second time, a second response generated by the Al software module;” “calculating, by the server a first score for the first response and a second score for the second response, according to a determination of whether the first response and the second response are correct;” “generating, by the server, for transmission to and display on the client device, a third GUI comprising the determination of whether the first response is correct and the first score.”  In addition, the claim recites “calculating, by the server, utilizing the Al software module and the user activity data, a personalized progression of the user through the topic or the curriculum;” “receiving, by the server from the client device, a question from the user;” and “generating, by the server for transmission to and display on the client device, a fourth GUI comprising an answer to the question.”  Claim 11 recites similar operations performed by a system.  Claim 16 recites “receive, from the client device, a request to submit a question;” “generate, for transmission to and display on the client device, a graphical user interface (GUI) for receiving the question from the user;”  “receive, from the client device via the GUI, a first user input from the user comprising the question;” “responsive to a determination that the plurality of questions include a corresponding question to the question, execute a database command selecting an answer in the plurality of answers associated, in the database, with the corresponding question;” “responsive to a determination that the plurality of questions do not include the corresponding question: add the question to a question pool comprising a plurality of received questions; and receive the answer to the question;” and” generate, for transmission to and display on the client device, a second GUI comprising the answer to the question.”  But for the recitation of the recitation of a server, a client device, a database, and various graphical user interfaces (GUIs) and generic computer hardware performing executable instructions of code from the memory of a computer device, nothing in the claimed method or system precludes the recitations from practically being performed in the mind.  For example, generating a challenge question, determining if an answer to a challenge question is correct, and determining a score can be performed or formulated in the mind a teacher, tutor, or instructor thinking about the question and answers.  Determining a learning progression for a student can be performed by looking at the student profile and thinking of an appropriated curriculum or syllabus for the student based on the teacher’s experience.  Similarly determining whether an answer to a question is provided in learning material and determining an answer to the question also can be performed or formulated in the mind a teacher, a tutor, or an instructor viewing the question and thinking of the answer.  If a claim, under its broadest reasonable interpretation, covers performance of recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite the abstract idea of a Mental Process.
In addition, providing challenge questions in a game like format, determining correct answers to the challenge questions and a score, in addition to receiving and answering questions, are well known and routine practices of teachers, instructors, or tutors providing, for example, multiple choice tests to students, and or managing the behavior of a group of students in a class.  The recited method and systems simply seek to automate this well-known activity, and therefore are directed to the abstract concept sub-grouping of "managing personal behavior or relationships or interactions between people" including social activities, teaching, and following rules or instructions, for example, a teacher conduction a class of students to administer and answer questions, see, e.g., MPEP Section 2106.04(a)(2)II.C.  Accordingly, the claims also recite an abstract idea that also falls within the grouping of "Methods of Organizing Human Activity.”  
Moreover, the judicial exceptions of the Abstract Ideas are not integrated into a practical application by the claims.  In particular, the claims do not recite any additional structural elements other than the recitation of generic computer hardware performing executable instructions of code from the memory of a computer device, such as a server, a client device, a database, and various graphical user interfaces (GUIs).  The processor and executable instructions are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of executing software) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  The steps/operations of storing and providing interfaces to receive information are the necessary data gathering steps for the abstract idea.  The steps/operations of generating interfaces to provide information, such as answer to a user amount to insignificant post solution activity.  Accordingly, the recited extra solution activity of these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, these claims are also directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of the additional elements of a server, a client device, a database, and various graphical user interfaces (GUIs) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Dependent claims  recite the same abstract idea as claims 1, 11, and 16, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-20 are not patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0206797 to Solomon et al. (“Solomon”) in view of the “Hot Potato-The quiz game” App. (“Hot Potato”).
In re claim 1, Solomon discloses a method comprising: storing, within a database coupled to a network of computing devices: a plurality of challenge questions, each associated with a learning topic within a curriculum [Fig. 4, Database of questions and responses]; and a plurality of user profiles comprising a user activity data for each of a plurality of users [Fig. 4, Student Profile Database]; receiving, by a server comprising at least one computing device coupled to the network and comprising at least one processor executing instructions within a memory [¶33 describes system can be a computer including server connected to a network such as the internet or an intranet via digital communications], from a first graphical user interface (GUI) displayed on a client device coupled to the network and operated by a user [Fig. 1-4-student logged into XA system; ¶¶18, 19 describe user device], a first user input selecting an artificial intelligence (Al) software module running on the server as an opponent in a learning challenge [¶19 describes system includes Expert Avatar which is implemented using artificial intelligence; ¶63 describes playing game against the Expert Avatar]; calculating, by the server, utilizing the Al software module and the user activity data, a personalized progression of the user through the topic or the curriculum [Fig. 4, shows AI as part of learning management system that interacts with students,  ¶¶14, 19-22 describe AI implemented Expert Avatar and learning management software for making recommendations to student on topics to personalize their learning and guide the student in their learning goals]; receiving, by the server from the client device, a question from the user [¶¶33-35 describe receiving a question from a student; describes GUIs for communication to student; ¶43 describes GUI for communications]; and generating, by the server for transmission to and display on the client device, a fourth GUI comprising an answer to the question [¶¶33-35 describe finding and providing answers to student from the question/response database.¶43 describes GUI for communications].
  While Solomon discloses using an AI game, and that games may be combined with the system,  Solomon doesn’t explicitly disclose executing, by the server, a first database command selecting, for the learning challenge, a challenge question in the plurality of challenge questions; generating, by the server, for transmission to and display on the client device, a second GUI comprising the challenge question and a plurality of selectable responses; receiving, by the server: at a first time, a second user input comprising a first response selected from the plurality of selectable responses; and at a second time, a second response generated by the Al software module; calculating, by the server a first score for the first response and a second score for the second response, according to a determination of whether the first response and the second response are correct; generating, by the server, for transmission to and display on the client device, a third GUI comprising the determination of whether the first response is correct and the first score.
However, App Hot Potato teaches an app for use on a computer device, such as a computer or smart phone including a user input selecting an artificial intelligence (Al) software module running on the server as an opponent in a learning challenge selecting [Page 1, in the “Description” for Hot potato states user can play alone gain computer generated players of various intelligence, Page 5 shows Science Pack #2 screen shot includes box checked for computer opponent], for the learning challenge, a challenge question in the plurality of challenge questions [See pages 9 and 10 of Hot Potato which provides a plurality of learning categories (e.g., history, science) having quizzes with plurality of questions, e.g., 50 in Science Pack #2 on page 5]; generating for transmission to and display on the client device, a second GUI comprising the challenge question and a plurality of selectable responses [Page 7 Science Pack #1 screen shot shows challenge question “What can’t a Giraffe do? With answers sleep, hear, run, cough]; receiving at a first time, a second user input comprising a first response selected from the plurality of selectable responses [Page 7 user selects answer to question Science Pack #1 and throws the potato to submit answer and stop timer countdown.  Screen shot also shows timing on interface of user response/activity]; and at a second time, a second response generated by the Al software module [Page 7, Science Pack #1 shows timing on interface of AI response, Einstein]; calculating, by the server a first score for the first response and a second score for the second response, according to a determination of whether the first response and the second response are correct [Page 1 Description and Page 4 How to play provides determining whether answer is correct and scoring determination based on speed of response]; generating, by the server, for transmission to and display on the client device, a third GUI comprising the determination of whether the first response is correct and the first score [Page 7 Science Pack #1 screen shot shows corresponding scores for all user including AI opponent Einstein along with answer selected, if correct, order of response, time and points garnered].
Solomon and Hot Potato are both considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Solomon to include the challenge question quiz game, as taught by Hot Potato, as Solomon explicitly teaches addition of games to the system, and to increase overall user enjoyment of the learning system, for example, by being able to participate against a virtual opponent when friends aren’t online to play.
In re claim 4, Solomon lacks but Hot Potato teaches displaying a selectable GUI component for selecting a second user as an opponent [Page 5 Science Pack #2 screen shot includes box for checking to allow other human opponents to play over network].
Solomon and Hot Potato are both considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Solomon to include the challenge question quiz game, as taught by Hot Potato, as Solomon explicitly teaches addition of games to the system, and to increase overall user enjoyment of the learning system, for example, by being able to participate against friends or other players online.
In re claim 5, Solomon lacks but Hot Potato teaches generating a first indication of whether the first response is correct or incorrect; a second indication of whether the second response is correct or incorrect; and the first score and the second score [Page 1 Description and Page 4 How to play describes Hot potato provides indication of whether user answer is correct and scores for each player].
Solomon and Hot Potato are both considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Solomon to include the challenge question quiz game, as taught by Hot Potato, as Solomon explicitly teaches addition of games to the system, and to increase overall user enjoyment of the learning system, for example, by providing an indication of the competition to learn about the question material.
In re claim 6, Solomon discloses storing, by the server, in the database: a plurality of questions; and a plurality of answers each associated with one of the plurality of questions; receiving, by the server from the client device, a request to submit the question [Fig. 4, ¶31 describes Primary Expert Avatar and Learning Management Knowledge base includes database of a plurality of questions and corresponding responses]; generating, by the server, for transmission to and display on the client device, a fifth GUI for receiving the question from the user [¶43 describes GUI, claim 1 element b describes interface for submitting question]; receiving, by the serer from the client device via the fifth GUI, the question [Claim 1 element c describes receiving a query]; responsive to a determination that the plurality of questions include a corresponding question to the question, execute a database command selecting the answer in the plurality of answers associated, in the database, with the corresponding question [¶16 and claim 1 describe element d i and ii describe determining whether query is anticipated question database and selecting an answer]; responsive to a determination that the plurality of questions do not include the corresponding question: add the question to a question pool comprising a plurality of received questions [¶35 describes storing any unanticipated queries (i.e., a question pool)]; and receive the answer to the question [¶Fig. 5 and ¶41 describe unanticipated questions (i.e., questions not in database) are added to database and answers are determined for the questions]; and generate, for transmission to and display on the client device, a sixth GUI comprising the answer to the question [claim 1 element e describe providing answer via display interface].
In re claims 11, 14, and 15 see the rejections of claims 1, 4, and 5.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Hot Potato further in view of US Publication No. 2014/0024009 to Nealon et al. (“Nealon”) and in view of Publication No. 2014/0024009 to Lee et al. (“Lee”).
In re claims 2 and 12, Solomon describes storing, by the server, the curriculum, and the learning topic within at least one topic in the curriculum, within the database and selecting a topic.  However, Solomon lacks teaching of storing a curriculum, according to a test-learn-apply learning progression; generating, by the server, within the first GUI: a menu for selecting the topic from the at least one topic in the curriculum; a check tab for accessing a test portion of the test-learn-apply learning progression; a learn tab for accessing a learn portion of the test-learn-apply learning progression; a practice tab for accessing an apply portion of the test-learn-apply learning progression.
However, Nealon teaches a learning system for storing a curriculum, according to a test-learn-apply learning progression [Fig. 4, ¶¶5,6 89-81, 109 describes personalize curriculum of student and includes tests, assignments, and practice]; generating, by the server, within the first GUI: a menu for selecting the topic from the at least one topic in the curriculum [Fig. 5, 6, ¶¶7, 89 describe curriculum and learning topics and selection menu for topic]; an interface for accessing a test portion of the test-learn-apply learning progression [¶64,104 describe tests and assessments to determine student knowledge]; a learn interface for accessing a learn portion of the test-learn-apply learning progression [Fig. 7, ¶104 describes accessing assignments for a topic to learn about the topic]; a practice interface accessing an apply portion of the test-learn-apply learning progression [¶104 describes interface for practice of material remediation post assessment].  
Nealon does not teach the use of tabs per se for organizing the user interface of the test, learn, and practice content.  In the same field of endeavor, Lee shows the organization of content in a learning interface through a topic menu  and the use of tabs [See Fig. 1, ¶33 describes a diagrammatic illustration of an interactive user interface for an educational application system.  The system offers a specific embodiment for students to learn, practice, and test elementary mathematics.  The user interface shown in Fig. 1 includes a topic menu for elementary math and tabs for learning tutorials/practice, homework, and testing].
Nealon and Lee  are considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nealon to use the tabs to organize information, as taught by Lee, to increase overall user enjoyment by allowing the user to easily switch between content in a common topic, such as elementary math.
Solomon and Nealon, as modified by Lee,  are considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Solomon to provide the curriculum organization and learning interface, as taught by Nealon in view of Lee, to encourage learning by tailoring educational content according to a student's learning preferences in order to prevent the student from becoming frustrated, see, e.g., ¶5.
In re claims 3 and 13, Solomon lacks but Nealon teaches storing, by the server in the database, a plurality of user input from the check tab, the learn tab, and the practice tab as the user activity data; identify the personalized progression through the topic or the curriculum according to the user activity data generated from the plurality of user input from the check tab, the learn tab, and the practice tab [¶53-59 describe personalization of the core curriculum based on the input user preferences and the user interaction with the server system 102 and database 140].
Solomon and Nealon as modified by Lee  are considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Solomon to provide the personalized progression through the curriculum, as taught by Nealon in view of Lee, to encourage learning by tailoring educational content according to a student's learning preference in order to prevent the student from becoming frustrated, see, e.g., ¶5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Hot Potato further in view of US Publication No. 2020/0364448  to Goble et al. (“Goble”).
In re claim 7, Solomon lacks but Goble teaches identifying the question received from the user as an image input or a text input; responsive to a determination that the question received from the user is an image input, converting, by the server, the image into a text input [¶80-81 describe student submitting image information which is converted to text by server].
Solomon and Goble are considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Solomon to include image to text conversion, as taught by Goble, to increase overall user enjoyment and convenience when using the learning system, for example, by allowing students the convenience  of submit images of problems (e.g., snap shot of a problem from a text book) and receive answers thereto.

Claims 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Hot Potato and Goble further in view of US Publication No. 2013/0260359 to Park et al. (“Park”).
In re claim 8, Solomon lacks, but Park teaches identifying, by the server, the question as a mathematical equation; executing, by the server, an equation solver software module, running on the server, configured to generate a solution to the mathematical equation; generating, by the server for transmission through the network and display on the sixth GUI, the solution to the mathematical equation [¶63-64 describes equation solver 460 to automatically determine solution for equations submitted by learner; ¶32 solutions can be provided to learner].
Solomon and Park are considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Solomon to include an equation solver, as taught by Ho, to increase overall user enjoyment and convenience when using the learning system, for example, by allowing students to submit math problems and receive answers thereto.
In re claim 9, Solomon teaches generating, by the server, an instructor GUI, for transmission through and display on a second client device operated by an instructor, the instructor GUI comprising the question pool [¶22 describes author web user interface]; receiving, by the server via the instructor GUI: a third user input from the instructor selecting the question from the question pool [¶22, 36, 58 describe author web interface is used to interact with unanticipated questions (i.e., questions without answers and not stored in the primary knowledge base]; and a fourth user input from the instructor comprising the answer to the question [¶22, 36, 58 describe author interface is used to provide answer]; storing, by the server, the answer in the database [¶58 describes that the unanticipated questions (i.e., questions in the pool of questions without answer) are added to primary knowledge base of anticipated questions]; and displaying, by the server on the second GUI: a notification that the answer to the question is available; and the answer to the question [¶¶31, 33-35 describe finding and providing answer to student from the question/response database. Expert avatar provides notification of answer to the student making the query.].
In re claim 10, Solomon teaches responsive to the second user input from the instructor selecting the question from the question pool, removing, by the server, the question from the question pool and from the instructor GUI [¶22, 36, 58 describe author web interface is used to interact with unanticipated questions (i.e., questions without answers and not stored in the primary knowledge base, ¶58 describes that the unanticipated questions (i.e., questions in pool) are added to primary knowledge base of anticipated questions and thereby are removed from being unanticipated questions and thus the pool].

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2004/0110120 to Ho et al. (“Ho”) in view of Chinese Publication No. CN101587656A to You (“You”).
In re claim 16, Ho discloses a system comprising: a database coupled to a network of computing devices [Fig. 3 shows server #52 connected to network #156; ¶37 describes database #106 is stored in the server] and storing: a plurality of questions [¶37 describes database 106 includes questions table, which contains many questions]; and a plurality of answers each associated with one of the plurality of questions [¶37 describes the database 106 includes a questions table, which contains many questions, each with its corresponding answer]; a client device coupled to the network and operated by a user [Figs. 3A and 3B shows client device #154, ¶35 describes client computers 154 can be a personal computer and each client computer communicates to the server computer 152 through a dedicated communication link, or a computer network 156]; and a server comprising at least one computing device coupled to the network and comprising at least one processor executing instructions within a memory which, when executed, cause the system to [¶Fig 3A server computer 152]: receive, from the client device, a request to submit a question[¶32describes presenter interface for communication with student to present material]; generate, for transmission to and display on the client device, a graphical user interface (GUI) for receiving the question from the user [¶32 describes user enters question through input 56]; receive, from the client device via the GUI, a first user input from the user comprising the question [¶32 describes answer generator 100 receives question]; responsive to a determination that the plurality of questions include a corresponding question to the question, execute a database command selecting an answer in the plurality of answers associated, in the database, with the corresponding question [Fig. 13, ¶292 describes the question matching engine 529 compares the entered question with questions in the database 106.  If there is a match with any one of them, the answer retriever 639 retrieves the answer corresponding to the matched question];and generate, for transmission to and display on the client device, a second GUI comprising the answer to the question [¶32 describes the presenter provides answer to user].
Ho discloses determining that a question doesn’t match and tries to determine and answer or emailing a teacher of the student the question for answering, but does not explicitly teach responsive to a determination that the plurality of questions do not include the corresponding question: add the question to a question pool comprising a plurality of received questions; and receive the answer to the question.
In the same field of endeavor, You teaches a system for receiving and answering questions including responsive to a determination that the plurality of questions do not include the corresponding question: add the question to a question pool comprising a plurality of received questions; and receive the answer to the question [Fig. 2, Step 201 students submit question through network; step 203 system checks question query area to determine if there is a matching question; Step 204 if no match question stored in network question data store for answer by teach (i.e., question pool); step 205 after teach answers question, question moved to question query area with corresponding answer,  and answer is presented to student].
Ho and You are both considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Ho to include a question pool for answering by teachers when an answer cannot be found stored in the database, as taught by You, to increase overall user enjoyment of the learning system, for example, by providing timely answers to student and reducing use of system resources for repeat questions, e.g., see You last paragraph of summary of invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of You further in view of US Publication No. 2020/0364448 to Goble et al. (“Goble”).
In re claim 17, Ho in view of You teaches uploading of questions in image format; however, lacks teaching convert the image input into a text input.  
In the same field of endeavor, Goble teaches converting a student input image into a text input  [¶80-81 describe student submitting image information which is converted to text by server].
Ho and Goble are considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ho to include image to text conversion, as taught by Goble, to increase overall user enjoyment and convenience when using the learning system, for example, by allowing students to submit images of problems (e.g., from a text book) and receive answers thereto.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of You and Goble further in view of US Publication No. 2013/0260359 to Park et al. (“Park”).
In re claim 18, Ho lacks but Park teaches identifying the question as a mathematical equation; execute an equation solver software module, running on the server, configured to generate a solution to the mathematical equation; generate, for transmission through the network and display on the second GUI, the solution to the mathematical equation [¶63-64 describes equation solver 460 to automatically determine solution for equations submitted by learner; ¶32 solutions can be provided to learner].
Ho and Park are considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ho to include an equation solver, as taught by Ho, to increase overall user enjoyment and convenience when using the learning system, for example, by allowing students to submit math problems and receive answers thereto.
In re claim 19, Ho lacks but You teaches generating an instructor GUI, for transmission through and display on a second client device operated by an instructor, the instructor GUI comprising the question pool [Step 103 Describes teacher logging onto system and display module; teacher with permission may view the network side questions/answer side (the pool)]; receive, via the instructor GUI: a second user input from the instructor selecting the question from the question pool [Step 204, 205 describes teachers may input answers to questions may move questions/answer to query area therefore they may select a question]; and a third user input from the instructor comprising the answer to the question [step 205 network side receives answer from teacher]; store the answer in the database [Step 205 answer stored in question query area]; and display, on the second GUI: a notification that the answer to the question is available; and the answer to the question [Step 205 status of question changed to answered and student can view answer].
Ho and You are both considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Ho to include question pool for answering by teaches when an answer cannot be found stored in the database, as taught by You, to increase overall user enjoyment of the learning system, for example, by reducing use of system resources for repeat questions (e.g., by adding answers to database), e.g., see You last paragraph of summary of invention..
In re claim 20, Ho lacks but You teaches responsive to the second user input from the instructor selecting the question from the question pool, remove the question from the question pool and from the instructor GUI [Step 205-when teacher answers question status is changed and question/answer are moved from network side question and answer waiting section (i.e., removed from pool) to be stored and displayed in query area].
Ho and You are both considered to be analogous to the claimed invention because they are in the same field of learning and education.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ho to include removing questions from the question pool when answered by teachers, as taught by You, to increase overall user enjoyment of the learning system, for example, by providing timely answers to student and reducing use of system resources for repeat questions, e.g., see You last paragraph of summary of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN102902720A describes system for submitting a question by a student.  The system analyzes the question to determine if it matches a question in the resource library.  If question matches an answer is returned.  If the question is not answered, the question is stored in a databank to wait for a teacher to resolve the question.  Once determined, the teacher’s answer is added to the resource library and corresponding answer is provided to the student.
Kohoot! Describes online challenge question game.
US 20120088222 describes presenting challenge questions and determining score based on speed of response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715       


/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715